Citation Nr: 1619736	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability on the back.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to August 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

[Regarding the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss, tinnitus, and pes planus, the Veteran filed a December 2015 notice of disagreement (NOD) (electing the Decision Review Officer (DRO) process) with the denial of all three of these issues in a December 2015 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by providing him explanation of the DRO process in January 2016, acknowledging his December 2015 NOD.  The RO is currently preparing a statement of the case (SOC) addressing these issues, and such action precludes the need for the Board to remand them for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of service connection for a joints condition has been raised by the record (in a June 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issue of service connection for a psychiatric disability is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.






FINDING OF FACT

A skin disability on the back was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current back skin disability is related to his service.


CONCLUSION OF LAW

Service connection for a skin disability on the back is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The Veteran was advised of VA's duties to notify and assist regarding this matter prior to the initial adjudication of the claim.  A November 2012 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claim for service connection for a skin disability on the back.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board finds that a medical opinion regarding the etiology of the Veteran's current skin disability on the back is not necessary; absent any competent evidence suggesting a link between the Veteran's current skin disability on the back and his service, a medical nexus opinion is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a skin disability on the back, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his current skin disability on the back initially manifested during his active service.  His STRs (including the report of his May 2004 service separation examination) do not note any complaints, findings, diagnoses, or treatment pertaining to a skin disability on the back.

Three days after his service discharge, on August 2004 VA general medical examination, it was noted that his skin was normal (except for tinea pedis of the feet and onychomycosis of both big toenails).  The first medical evidence of record pertaining to a skin disability on the back consists of a July 2012 VA treatment report, which noted many hyperpigmented small circular lesions on his back.  An October 2012 VA treatment report documents a dermatology consultation, noting his report of a rash on his back "for several years" which was slightly itchy; folliculitis was diagnosed and medication was prescribed for treatment.  On November 2012 VA skin examination for bilateral tinea pedis and onychomycosis, no mention was made of a skin disability on the back.  A January 2013 VA treatment report noted no significant improvement in the rash on his back despite his treatment regimen, and he was assessed with mild folliculitis, mostly PIH [post-inflammatory hyperpigmentation].  A May 2013 VA treatment report (found in Virtual VA) notes there was no significant improvement in the rash on the back despite the treatment regimen; the assessment was mild folliculitis and significant PIH.  The VA dermatology treatment provider noted that this was likely bacterial, but if not responsive to more regular use of his medication, an assessment of P. ovale [Pityrosporum] folliculitis would be considered.

At the October 2015 hearing, the Veteran testified that when folliculitis on his back was diagnosed in 2012, he had asked the VA treatment provider how he got it, and allegedly she explained that it comes "when you do frequent exercise and you sweat and you don't properly wash yourself[,] the sweat gets in your skin."  The Veteran testified that this is what happened in service, because he was always exercising, and in boot camp he was not able to take a proper shower until nighttime.  He also testified that he had the rash on his back at the time of his service separation, but he could not "vouch" for any notation of such in his STRs.

The evidence shows that, during the period of the current claim, the Veteran has had a skin disability on the back (diagnosed as folliculitis).  His STRs are silent for any complaints, findings, diagnoses, or treatment of this disability (or any other skin disability on the back) in service.  He also does not allege that he has had continuous skin symptoms on his back since service; while he alleged at his October 2015 hearing that the rash on his back was present at service discharge, he did not allege that such rash has persisted continuously from that time to the present day (and in fact, no such rash was noted on the August 2004 VA general medical examination, which took place only three days after his service discharge).  The first evidence of record documenting a diagnosis of a skin disability on the back is in a July 2012 VA treatment report, nearly eight years after his discharge from service; while this report notes that he had had a rash "for several years," there was no allegation of incurrence in-service or opinion regarding etiology at that time.

Furthermore, there is no competent evidence in the record to suggest that the Veteran's skin disability on the back (diagnosed as folliculitis) is (or may be, so as to trigger the duty to secure a medical opinion in this matter) related to his service.  The Board notes the Veteran's report of what a VA examiner purportedly told him, but notes further that his treatment and examination records do not include any provider's opinion relating his claimed skin disability to exercise in service.  His report of what an examiner purportedly told him is not competent and probative medical evidence.  While the Veteran is competent to describe any discernible disease symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), his own opinions regarding the diagnosis or etiology of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of a skin disability on the back and the question of the etiology of such disability are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Consequently, service connection for a skin disability on the back is not warranted.  See 38 C.F.R. § 3.303(b).
[The Board notes that the Veteran did not have any active service in the Southwest Asia theater of operations.  Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to the extent that they pertain to signs or symptoms involving the skin, are not for consideration.]

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability on the back.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a skin disability on the back is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issue of service connection for an acquired psychiatric disability.

The Veteran's STRs (including the report of his May 2004 service separation examination), as well as the report of an August 2004 VA general medical examination three days after his service discharge, do not note any complaints, findings, diagnoses, or treatment pertaining to a psychiatric disability.  The first medical evidence of record pertaining to a psychiatric disability consists of a June 2012 VA treatment record, which documents the Veteran's call to the VA National Suicide Prevention Hotline to report that he had been thinking about killing himself for the past three years and was holding a loaded gun the day before (which was the first time he had gone beyond just thoughts); he also reported during that June 2012 phone call that he had seen his mother killed in front of him as a child, that he had marital problems, that he was laid off from his job six months prior, and that he had been having anger issues (and had had no medical care for the past eight years).

Later VA treatment records (dating since July 2012) document ongoing psychiatric treatment of the Veteran.  A July 2012 VA treatment record notes his report that "[s]ince getting out of the Marines, he has been a very angry person" and "[h]e notices that he disciplines his children in a Marines-like manner (making them do exercises in the basement), and thought this was normal"; it was also noted that as a child (at age 8), he witnessed his mother being stabbed to death by his stepfather; the VA treatment provider noted that the Veteran had no formal psychiatric history but was now seeking treatment for three to four years of worsening depression and that he had had a great deal of difficulty adjusting to life after being in the Marines; major depressive disorder (MDD) and anxiety disorder not otherwise specified (NOS) were diagnosed, and a note was made that he had significant childhood trauma but no apparent symptoms of posttraumatic stress disorder (PTSD) at present.  A September 2012 VA treatment record notes that he had been married since 2005 but was separated since June 2012 and lived with his grandparents; it was noted that "[a]nger has been a problem for [the Veteran] since his mother was killed when he was 8" and that after being trained in the Marines, he found himself behaving more aggressively since his tour in the military and that his anger issues had resurfaced; it was noted that he understood the relationship between his anger and his depression, and that "there may be some contribution from childhood, as he was present when his mother was killed by his stepfather."  A November 2012 VA treatment record documents the Veteran's attendance in group therapy and how he discussed his upbringing (which involved witnessing severe domestic violence) and also the influence that the military had on his later anger problems.  An October 2013 VA treatment record (in Virtual VA) notes his report that it was difficult for him to be around people (such as waiting in line) since his discharge from the military; recurrent MDD and relational problem NOS were diagnosed.

The Veteran has submitted lay statements from his grandmother, his sister, his aunt, his wife, and a friend - all of whom knew him both prior to and after his service - each describing their impressions of him both prior to service (when they observed him to be pleasant, quiet, friendly, and outgoing) and the changes they witnessed after his service (when they observed him to be angry, argumentative, suspicious, militant with his family, and not wanting to be around others).  At the October 2015 hearing, he testified that being aggressive and angry in the Marines was "normal" and that he had carried his military training with him when he exited service and had anger issues after service.  He also testified that he got married a year after his service discharge and had psychiatric problems at that time, and that he was hard on his wife and kids.  He further testified that even though he had had psychiatric symptoms continuously since his service discharge, he did not know about getting treatment until recently (approximately three years ago). [The undersigned found the Veteran's testimony forthright and (along with the lay statements submitted in support) generally credible.]

While the lay statements of the Veteran and his family members report continuity of psychiatric symptomatology since his discharge from service, there is no medical evidence in the record that addresses the etiology of any psychiatric disability diagnosed during the period of claim (i.e., MDD, anxiety disorder NOS, and relational problem NOS).  An examination to secure a medical opinion (regarding a relationship between any current acquired psychiatric disability and his military service) is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for psychiatric disability, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for psychiatric disability since November 2015.

2.  The AOJ should arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of any current psychiatric disability(ies).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found/shown by the record (noting which are acquired and which may be developmental or a personality disorder).  If none is diagnosed, please reconcile that conclusion with the medical evidence in the record, cited above.

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed during the period of claim.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service?  The examiner should specifically consider and address the lay statements by the Veteran and his family members reporting continuity of psychiatric symptomatology since his service discharge.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

3.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


